Citation Nr: 0727447	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected torn meniscus of the right knee, currently 
evaluated as 10 percent disabling. 

2. Entitlement to an increased disability rating for 
bilateral plantar fasciitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 2001 to April 2005.  Service in Iraq is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, granted service 
connection for a torn meniscus of the right knee and 
bilateral plantar fasciitis, each evaluated as 
10 percent disabling. 

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in January 2007.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

Issue not on appeal

During the January 2007 personal hearing, the veteran 
indicated that he wished to withdraw a pending claim of 
entitlement to an increased rating for right hand pain and 
swelling.  That issue, accordingly, is no longer on appeal 
and is not before the Board. See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's torn meniscus of the right knee is manifested 
by pain and fatigability during repetitive motion. 
2.  The competent medical evidence of record indicates that 
the veteran's bilateral plantar fasciitis is manifested by 
decreased longitudinal and transversal arches and mild pain 
on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for torn meniscus of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006). 

2.  The criteria for an increased rating for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
or his service-connected torn meniscus of the right knee and 
bilateral plantar fasciitis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated July 11, 2006, including a request for evidence "that 
your service-connected disability has gotten worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, such as "records from State 
or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The July 2006 letter further emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you. It is your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency" [Emphasis as in the original].

The Board notes that the July 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records and has provided him with a comprehensive medical 
examination in July 2005.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  


1. Entitlement to an increased disability rating for service-
connected torn meniscus of the right knee, currently 
evaluated as 10 percent disabling. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's  
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 [knee, other impairment of].

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).  The 
Board observes in passing that 'moderate' is generally 
defined as 'of average or medium quality, amount, scope, 
range, etc.'  See Webster's New World Dictionary, Third 
College Edition (1988), 871.


Analysis

Assignment of diagnostic code

The veteran's service-connected right knee disability is 
currently rated 10 percent disabling under Diagnostic Code 
5257.

The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated  symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5257 [knee, other impairment of], which is the catch-all 
provision for knee disabilities, which may encompass many 
disabilities not  otherwise provided for in the rating 
schedule.  As such, it  appears to be the most appropriate 
choice.

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In  
that regard, the Board notes that there is no indication of a 
compensable limitation of right knee motion during outpatient 
treatment records or the VA examination, which rules out 
potential use of Diagnostic Codes 5260 and 5261.  Moreover, 
there were no findings of  ankylosis on examination of the 
right knee.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed.  1987)).  Thus, the veteran is not 
entitled to an increased rating under Diagnostic Code 5256 
for ankylosis.  In addition, there is no evidence of a 
dislocated cartilage in his knee as would be necessary under 
Diagnostic Code 5258.

The Board can thus identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5257.  

Schedular rating

The veteran's service-connected right knee disability is 
currently rated 10 percent disabling.  To warrant a 20 
percent disability rating under Diagnostic Code 5257, the 
competent medical evidence must demonstrate "moderate" 
recurrent subluxation or lateral instability in the knee.  

Review of the competent medical evidence of record 
demonstrates that there is no evidence of subluxation or 
lateral instability in the right knee.  Physical examination 
of the right knee in July 2005 demonstrated "good stability 
of the medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments."  There was full 
range of right knee motion.  

In this connection, the Board observes that in July 2006, the 
veteran was seen at a VA medical facility in July 2006, at 
which time he reported ear problems after performing a high 
dive.  Such activity is hardly consistent with a 
significantly compromised knee.

The July 2005 VA examiner noted "mild" pain on movement, 
with increased pain and easy fatigability of the right knee 
on repetitive motion.  The veteran reported that he was 
taking no pain medication.  

The Board does not doubt that the veteran experiences 
discomfort and some limitation in his activities with respect 
to his service-connected right knee disability.  See, e.g., 
the January 2007 hearing transcript, page 9.  However, such 
symptomatology is accounted for the in the veteran's 
currently-assigned 10 percent disability rating. 

The VA examiner's findings are essentially confirmed by VA 
outpatient treatment reports.  Although the veteran 
occasionally complained of right knee pain, right knee pain 
is 

It appears that the veteran's right knee disability manifests 
principally as flare-ups of pain on repetitive motion, such 
as going up and down stairs and running.  
See the July 2005 VA examination report.  The examiner 
specifically stated that the veteran's daily activities were 
not impacted by the service-connected right knee disability.  
It thus appears that functional loss, although present to 
some degree, is best characterized as "slight".  See 
38 C.F.R. § 4.10 (2006).  

In short, the objective medical evidence of record indicates  
that the veteran is not entitled to an increased disability 
rating under the schedular criteria. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 
(1996). 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
knee disability has not changed appreciably since the veteran 
filed his claim.  There are no medical findings and no other 
evidence which would allow for the assignment of higher 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, August 8, 2005.

Extraschedular rating consideration 

For the sake of brevity, the Board will address the veteran's 
entitlement to an extraschedular disability rating with 
respect to both issues on appeal below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is accordingly denied.  

2. Entitlement to an increased disability rating for 
bilateral plantar fasciitis, currently evaluated as 10 
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.



Specific rating criteria

The veteran's service-connected bilateral foot disability, 
diagnosed as bilateral plantar fasciitis, is currently rated 
by analogy to Diagnostic Code 5276 [flatfoot; acquired] 
(2006).  

Under Diagnostic Code 7276, flatfoot will be rated as 
noncompensable when it is mild, with symptoms relieved by 
built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling (bilateral or unilateral).

A severe bilateral disability, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, [and] characteristic callosities, will be rated as 30 
percent disabling.

A pronounced bilateral disability (with marked pronation, 
extreme tenderness of plantar surfaces of the feet, [and] 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances) will be rated as 50 percent disabling.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

As was noted above, the words "mild", "moderate", 
"severe" and "pronounced" are not defined in the VA Rating 
Schedule.  



Analysis

Assignment of diagnostic code

The veteran's bilateral foot disorder, diagnosed as plantar 
fasciitis, is currently rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 [flatfoot, acquired].  

In the opinion of the Board, Diagnostic Code 5276 is the most 
appropriate diagnostic code because the veteran's plantar 
fasciitis is manifested by diminished longitudinal arches and 
decreased transversal arches in both feet.  See the June 2005 
VA examination report.  Thus, the location of the service-
connected disability and the pathology caused thereby appear 
to be similar to pes planus.  See 38 C.F.R. § 4.20 (2006) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  

The Board has specifically considered rating the veteran 
under Diagnostic Code 5284 [foot injuries, other], which is a 
"catch-all" provision.  However, as noted above, the 
veteran's plantar fasciitis is predominately manifested by 
decreased arches, making the Diagnostic Code for flatfoot 
more appropriate.

The Board notes that the other Diagnostic Codes pertaining to 
disabilities of the foot which provide for a rating in excess 
of the currently assigned 10 percent involve certain 
pathology, such as malunion or non union of tarsal or 
metatarsal bones or claw foot which are not present in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277-5283.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is most appropriately rated under Diagnostic Code 
5276.



Schedular rating

As noted in the law and regulations section above, to warrant 
a 30 percent disability, there must be objective evidence 
showing a bilateral foot disability characterized by marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, [and] 
characteristic callosities.  

The criteria in Diagnostic Code 6276 are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  Compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

In this case there is no evidence of record indicating that 
the veteran's feet are deformed.  The veteran's feet were 
closely examined during the June 2005 VA examination and 
during VA outpatient treatment sessions, at no point has an 
examiner noted a deformity with respect to the veteran's 
feet.  

With respect to pain on manipulation and use accentuated, the 
July 2005 VA examination the examiner noted that the veteran 
experienced "mild pain on palpitation over the proximal part 
of the plantar fascia."  Although the Board does not doubt 
the veteran experiences pain associated with his bilateral 
plantar fasciitis, such is specifically contemplated in the 
10 percent rating which is currently assigned.  The evidence 
of record does not show accentuated pain on manipulation and 
use as is required for a 30 percent disability rating.

With respect to characteristic callosities and swelling on 
use, the July 2005 VA  examiner stated "there were no 
callosities of the plantar feet."  

VA outpatient treatment records from August 2006 note the 
absence of edema in the veteran's feet and state his plantar 
fat pad is within normal limits.  While the veteran provided 
testimony to the effect that his feet will swell during the 
day, the Board notes that the criteria under Diagnostic Code 
5276 requires "objective evidence" and the medical evidence 
does not demonstrate as much.  

Therefore, based on the evidence of record, the Board finds 
that the veteran's bilateral plantar fasciitis is not 
entitled to a 30 percent disability rating, as none of the 
factors mentioned in the schedular criteria have been met. 

Nor has the veteran met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  No tenderness of the joints has  
been indicated during the veteran's VA examination or during 
any outpatient treatment record.  As for orthopedic devices, 
a 50 percent rating requires that assistive devices be 
unsuccessful in the relief of symptoms.  The veteran 
testified in January 2007 that such devices are working.  See 
January 2007 hearing transcript, page 4.  

The Board has reviewed the record in order to ascertain 
whether there are other factors which would allow for the 
assignment of a higher rating.  None has been identified.  VA 
outpatient treatment records document the veteran's 
complaints of bilateral foot pain, which increases the longs 
he stands on them.  However, pain on use is specifically 
contemplated in the schedular criteria for the 10 percent 
rating which is currently assigned.

Accordingly, the criteria for a 50 percent disability rating 
under Diagnostic Code 5726 have also not been met. 

Fenderson considerations

The medical evidence, in particular the June 2005 VA 
examination and VA outpatient treatment records from August 
2006, show that throughout the appeal period the veteran has 
not evidenced bilateral plantar fasciitis symptomatology 
warranting a disability rating in excess of the currently 
assigned 10 percent.  
It appears that the disability has remained relatively stable 
throughout the period.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned 10 percent for bilateral plantar fasciitis 
at any time from the date of service connection, August 8, 
2005.

DeLuca considerations 

As noted above, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca supra.  However, 
since Diagnostic Code 5276 is not predicated on a limited 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson, supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral plantar fasciitis.  
The benefit sought on appeal is accordingly denied.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
service-connected knee and bilateral foot condition.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the February 2006 
Statement of the Case and appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected right knee or bilateral foot disabilities.  The 
record does not show that the veteran has required any recent 
hospitalization for his conditions.  Indeed, it does not 
appear that he has been hospitalized for either disability 
after service.    

During the January 2007 hearing the veteran testified that he 
was unable to pass an employment physical due to his 
bilateral foot condition.  See January 2007 hearing 
transcript, page 6.  Although the Board certainly has no 
reason to doubt the veteran's testimony that he is limited in 
his activities due to his disabilities, there is no evidence 
that the veteran is occupationally impaired beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

In short, there is nothing in the record which supports a 
conclusion that either service-connected disability is 
exceptional or unusual.  For these reasons, the Board has 
determined that referral of the veteran's service-connected 
disabilities for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.




ORDER


Entitlement to an increased disability rating for service-
connected torn meniscus of the right knee is denied. 

Entitlement to an increased disability rating for bilateral 
plantar fasciitis is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


